Citation Nr: 0335971	
Decision Date: 12/19/03    Archive Date: 12/24/03

DOCKET NO.  02-21 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for dysthymic disorder.

2.  Entitlement to service connection for major depression.

2.  Entitlement to service connection for a disability of the 
left shin.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel




INTRODUCTION

The veteran had active service from December 1974 to October 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia, that confirmed and continued the 
previous denial of service connection for a psychiatric 
disorder, identified as an anxiety disorder with depressive 
features, and denied service connection for a disability of 
the left shin.  The veteran has perfected a timely appeal.

A review of the record discloses that, in August 1976, the RO 
denied entitlement to service connection for a nervous 
condition on the basis that an adult situational reaction 
manifested by increased nervousness had existed prior to 
service and had not been aggravated by service.  In August 
1976, the RO sent the veteran notice of this determination 
and of his appellate rights.  By separate rating decisions, 
dated in September 1995, and in May 1996, the RO declined to 
reopen the veteran's claim for service connection for a 
psychiatric disorder, including an anxiety disorder with 
depressive features, on the basis that the veteran failed to 
submit new and material evidence sufficient to reopen that 
claim.  The RO notified the veteran by letters dated in 
November 1995, and in May 1996, respectively.  The veteran 
did not file an appeal of any of the aforementioned rating 
decisions.  Pursuant to 38 U.S.C.A. § 7105(c) (West 2002), a 
final decision by the RO may not thereafter be reopened and 
allowed and a claim based on the same factual basis may not 
be considered unless new and material evidence is presented 
or secured.  38 U.S.C.A. § 5108 (West 2002).

In the matter currently before the Board, the veteran, in 
support of his most recent claim, has submitted copies of 
December 2000 VA outpatient treatment reports and a Vet 
Center report of January 2001 (psychological evaluation) by 
S.J.H., PhD, Princeton, West Virginia, in which he is 
diagnosed with dysthymic disorder and major depression.

In Ephraim v. Brown, 82 F.3d 399, 401 (Fed. Cir. 1996), the 
United States Court of Appeals for the Federal Circuit 
(hereinafter, "Federal Circuit") concluded that a "newly 
diagnosed disorder, whether or not medically related to a 
previously diagnosed disorder, can not be the same claim when 
it has not been previously considered."  The Federal Circuit 
explained that "[a] claim that could not have been 
adjudicated prior to the original notice of disagreement, 
because all or a significant element of that claim had not 
been diagnosed, is a new claim although both the new and the 
prior diagnosis relate to a mental disorder."  Id., at 402.

In light of the Federal Circuit's ruling in Ephraim, the 
Board finds that the diagnoses (i.e., dysthymic disorder and 
major depression) contained in the additional evidence 
received since the May 1996 rating decision comprise the 
significant element necessary to complete a new claim for 
entitlement to service connection for an acquired psychiatric 
disorder.  Accordingly, the Board has characterized the 
issues on appeal as listed on the cover page of this 
decision.


REMAND

The Board notes that, during the pendency of the appeal, the 
Veterans Claims Assistance Act of 2000 (hereinafter, "VCAA" 
or "Act"), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted.  This liberalizing law is applicable to the 
veteran's claims of entitlement to service connection for an 
acquired psychiatric disorder, to include dysthymic disorder, 
and for a left shin condition (hereinafter, collectively, the 
"currently appealed claims").  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  The Act and its implementing 
regulations (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)) essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim and provide 
that VA will assist the claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159(c) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which, part, 
if any VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2003).

With respect to the issues of entitlement to service 
connection for a dysthymic disorder, major depression, and a 
disability of the left shin, there is nothing in the record 
that satisfies the notification requirements of the VCAA, and 
action by the RO is needed to satisfy those requirements.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d. 1339 (Fed. Cir. 2003) (hereinafter, 
"DAV").

The Board notes that there are additional records relevant to 
the currently appealed claims that have not been associated 
with the veteran's claims folder.  Specifically, the veteran 
has indicated that he is receiving disability benefits from 
the Social Security Administration (SSA).  And, in February 
1996, the veteran provided VA with a copy of a "Notice of 
Award" letter from SSA.  A detailed review of that letter 
indicates that the veteran was awarded SSA benefits effective 
on or about September 1994.  However, to date, the RO has not 
attempted to obtain a complete copy of the veteran's records 
from SSA.  As such, on remand, the RO should attempt to 
obtain these records and associate them with the veteran's 
claim.

The Board notes that the VCAA specifically provides that the 
duty to assist includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  VCAA.  
38 U.S.C.A. § 5103A(b)(1), (2).  In this regard, the record 
evidence indicates that the veteran was seen for psychiatric 
symptoms in service, which were found to have preexisted 
service; and the veteran contends that he has continued to 
received treatment for symptoms associated with his dysthymic 
disorder and major depression since service.  Thus, the 
underlying etiological basis for the psychiatric diagnoses in 
the record on appeal has been called into question.  As such, 
the Board determines that a VA examination (i.e., with an 
opinion as to whether the diagnosed psychiatric disorders are 
attributable to his period of service, or were caused or 
aggravated while performing active duty service) is necessary 
in order to make a decision on this claim.

Finally, the Board observes that, in a decision promulgated 
on September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
The Federal Circuit made a conclusion similar to the one 
reached in DAV.  It found that the 30-day period provided in 
38 C.F.R. § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that, notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.

In view of the above, this case is REMANDED for the following 
actions:

1.  With respect to the veteran's claims 
of entitlement to service connection for 
a dysthymic disorder, for major 
depression, and for a disability of left 
shin, the RO should send the veteran a 
letter that complies with the 
notification requirements of the VCAA, as 
well as 38 U.S.C.A. §§ 5102, 5103 and 
5103A (West 2002).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The 
veteran should be informed that any 
evidence and information submitted in 
response to the letter must be received 
within one year of the date of the RO's 
letter and that he should inform the RO 
if he desires to waive the one-year 
period for response.

2.  The RO should contact the Social 
Security Administration (SSA) and request 
all records relating to the veteran's 
application for disability benefits on or 
about September 1994.  The RO should 
request a copy of the veteran's SSA 
disability award decision and any records 
relied upon by the SSA in reaching this 
decision.

3.  The RO should schedule the veteran 
for a VA examination by a physician with 
appropriate expertise to determine the 
etiology of any currently present 
psychiatric disorder, to include 
dysthymic disorder and major depression.  
The claims folder, to include a copy of 
the Remand, should be made available to 
and be reviewed by the examiner.  All 
indicated tests and studies should be 
accomplished, and clinical findings 
should be reported in detail.  Based on a 
review of the records contained in the 
claims folder and the examination 
results, the examiner is asked to address 
the following questions:

(a).  Has the veteran developed a 
psychiatric disorder, to specifically 
include a dysthymic disorder and major 
depression?  If so, state the diagnosis 
or diagnoses.

(b).  If the examiner finds that the 
veteran has developed a psychiatric 
disorder, to specifically include a 
dysthymic disorder and major depression, 
is it at least as likely as not that such 
disorder had it onset during his period 
of active service from December 1974 to 
October 1975, or; was it caused by any 
incident that occurred during such active 
service?

(c).  Whether it is at least as likely as 
not that a psychosis was manifested 
within one year following the veteran's 
discharge from service in October 1975.

(d).  Did a psychiatric disorder exist 
prior to the veteran's period of active 
duty service from December 1974 to 
October 1975?  If so, state (if possible) 
the approximate date of onset of such 
disorder.

(e).  If a psychiatric disorder 
preexisted the veteran's period of active 
duty service, did that disorder increase 
in disability during such service?  In 
answering this question, the examiner is 
asked to specify whether the veteran 
sustained temporary or intermittent 
psychiatric symptoms during service; or 
whether there was a permanent worsening 
of the underlying pathology of the 
psychiatric disorder resulting in any 
current disability, including a dysthymic 
disorder and major depression. 

(f).  If a preexisting psychiatric 
disorder increased in disability during 
the veteran's period of active duty 
service, was that increase due to the 
natural progression of the disease?

A complete rationale should be given for 
all opinions.  In this regard, the 
opinion should be based on examination 
findings, historical records, and medical 
principles.

4.  Then, the RO should again review the 
claims of entitlement to service 
connection for a dysthymic disorder, 
major depression and a disability of the 
left shin in light of all pertinent legal 
authority and the evidence of record.  If 
any determination remains adverse to the 
veteran, he and his service 
representative should be furnished a 
supplemental statement of the case and be 
given an opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board intimates no 
opinion as to the ultimate outcome of this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


